DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 22 November 2021 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the interview conducted 09 November 2021 were persuasive.  Regarding independent claim 1, the prior art of record (Kasakura) neither shows or suggests a light emitting device comprising, in addition to other limitations of the claim, a first light source containing a first light emitting element, and a second light source containing a second light emitting element and a second fluorescent material, wherein the first light source emits light in a region that is demarcated in a chromaticity diagram of the CIE 1931 color coordinate system by a first straight line connecting a first point having x of 0.280 and y of 0.070 in the chromaticity coordinate and a second point having x of 0.280 and y of 0.500 in the chromaticity coordinate, a second straight line connecting the second point and a third point having x of 0.013 and y of 0.500 in the chromaticity coordinate, a purple boundary extending from the first point toward a direction in which x decreases in the chromaticity coordinate, and a spectrum locus extending from the PM/IPL of a light emission intensity IPM at a wavelength of 490 nm with respect to a light emission intensity IPL at a maximum light emission peak wavelength of the first light emitting element is in a range of 0.22 or more and 0.95 or less, and wherein the second light source emits light having a color deviation duv from a blackbody radiation locus in a range of -0.02 or more and 0.02 or less measured according to JIS Z8725 (¶ [0035]) with a correlated color temperature in a range of 1,500 K or more and 8,000 K or less in a chromaticity diagram of the CIE 1931 color coordinate system.
Due to their dependencies upon independent claim 1, claims 2-9 are also allowable.
The subject light source structure described earlier is provided for achieving simultaneously both the control of melanopic ratio considering the circadian rhythm and the maintenance of the light emission efficiency.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        11 December 2021